Case 1:17-cv-02374-RRM-ST Document 71 Filed 01/28/19 Page 1 of 1 PageID #: 429


                                           CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                January 24, 2019


TIME:                                11:00 A.M.


DOCKET NUMBER(S):                    CV-17-2374 (RRM)


NAME OF CASE(S):                     CAPITAL 7 FUNDING V. WINGFIELD CAPITAL CORP., ET AL.



FOR PLAINTIFF(S):                    Bowers



FOR DEFENDANT(S):                    Musa, Bibb



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  11:20 - 11:55

RULINGS FROM MOTION HEARING:

For the reasons discussed on the record, Defendants' Motions to Stay Discovery [44] [68] [69] are denied. Parties will meet
and confer and attempt to limit discovery in order to have productive early settlement discussions. Counsel shall
electronically file a status report by April 3, 2019.
